Citation Nr: 1200179	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-08 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for residuals of a cold injury to the lower extremities.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran, who is the appellant, served on active duty from February 1955 to February 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the statement of the case in January 2010, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The reopened claim of service connection for a left ear hearing loss disability and the claim of service connection for residuals of a cold injury to the lower extremities are REMANDED to the RO via the Appeals Management Center in Washington, DC.










FINDINGS OF FACT

1. In a rating decision in February 1998, the RO denied service connection for a left ear hearing loss; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.

2. The evidence presented since the February 1998 rating decision is relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSION OF LAW

1. The rating decision in February 1998 by the RO, denying the claim of service connection for left ear hearing loss, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2011).

2. New and material evidence has been presented to reopen the claim of service connection for a left ear hearing loss disability.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.





As the application to reopen the claim of service connection for a left ear hearing loss is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in February 1998, the RO denied the claim of service connection for left ear hearing loss, because there was no evidence of hearing loss in the left ear that occurred in or aggravated by military service. 

After the RO notified the Veteran of the adverse determination and of his procedural and appellate rights, the Veteran did not perfect an appeal of the adverse determination and the determination became final by operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at the time of the rating decision in February 1998 is summarized as follows: 

The Veteran indicated in his application that both hearing loss and a head injury occurred during service while stationed in Germany.

On VA examination in June 1997, the Veteran complained of deafness in his left ear.  The Veteran stated that his hearing problems began in service in 1957 when he was exposed to the firing of large guns and he suffered a concussion, resulting in bleeding from the left ear.  





The pertinent findings were a virtual absence of the left tympanic membrane and a small remnant of the long process of the malleus. Audiological testing revealed sensorineural hearing loss in the right ear and a severe mixed sensorineural or conductive hearing loss in the left ear. 

The RO was unsuccessful in obtaining service treatment records from the National Personnel Records Center and notified the Veteran in February 1998.  A limited amount of records from his unit history were obtained that confirm the Veteran was in Germany, but there were no morning reports or incident reports that described a concussion.  

Current Application

Although the prior rating decision of February 1998 by the RO became final, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7105(c).

Regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's application to reopen the claim of service connection was received in August 2009.

As the claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.




New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). 

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim, that is, evidence of hearing loss in the left ear that occurred in or aggravated by military service.

Additional Evidence and Analysis

The additional evidence presented since the rating decision in February 1998 consists of the following:




The Veteran presented a private audiological test in September 2010, which show the puretone thresholds in a graph format without the corresponding numerical results, but lists the puretone average for the right ear as 37 and 63 for the left.  

The Veteran submitted a statement and testified that an injury to his left ear occurred when he was moved to gun position closer to the gun barrel and therefore closer to the gun blast.  He estimated he was three to four feet away when the gun was fired and he did not wear hearing protection.  He stated that a gun blast caused his ear to bleed and he was sent to a hospital in Frankfort, Germany, where he was kept for one month and reported once a day for observation.  He also reported being treated by VA after service.  

The additional evidence, namely, the details of the injury in service, including treatment at a hospital, relate to an unestablished fact necessary to substantiate the claim, that is, evidence of a current left ear hearing loss, relating to an injury to the left ear in service, the absence of such evidence was the reason the claim was previously denied.  

As the additional evidence relates to an unestablsihed fact necessary to substantiate the claim, the evidence is new and material under 38 C.F.R. § 3.156, and claim of service connection is reopened.   


ORDER

As new and material evidence has been presented, the claim of service connection for a left ear hearing loss disability is reopened and, to this extent only, the appeal is granted.





REMAND

On the reopened claim for a left ear hearing loss disability, the Veteran testified he was treated at a hospital in Frankfort, Germany.  Although the Veteran's service treatment records are no longer available, there has been no attempt to determine whether the in-patient records of hospitalization exists.  As VA will make as many requests as necessary to obtain relevant Federal records, unless it is determined that the records do not exist or that further attempts to obtain the records would be futile,  the in-patient records should be requested.

In addition, the Veteran has stated he was seen at VA shortly after separation in 1958.  The VA records in the file start in January 2000.  

As for the residuals of a cold injury, the Veteran testified that he never sought treatment in service for a cold injury, but his unit trained in the winter, when the temperatures dropped below freezing.  He testified that he has had skin problems on his feet since then.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request in-patient hospital records from the appropriate federal custodian of the service hospital in Frankfort, Germany, for the period from 1956 to 1957.

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).




2. Obtain records from VAMC in Greenville, South Carolina before January 2000.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Afford the Veteran a VA audiology examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that the Veteran's current left ear hearing loss is related either to noise exposure or an eardrum injury or both in service.

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be rendered because there are several potential etiologies, when the events in service are not more likely than any other to cause the Veteran's current left ear hearing loss disability and that an opinion on is beyond what may be reasonably concluded based on the evidence of record.

The VA examiner is also asked to consider that the Veteran is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  


The Veteran's file should be made available to the examiner.

4.  Afford the Veteran a VA examination to determine:

a). Whether the Veteran has residuals of a cold injury, of the feet, and, if so,

b). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that the Veteran's disability resulted from cold exposure in service in 1956 or 1957 while the Veteran was stationed in Germany.

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be rendered because there are several potential etiologies, when the events in service are not more likely than any other to cause the Veteran's skin condition of the feet and that an opinion is beyond what may be reasonably concluded based on the evidence of record.






The VA examiner is also asked to consider that the Veteran is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  

The Veteran's file should be made available to the examiner.

5.  After the development requested has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


